Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 1 of 25 Page ID #:1323




    1 BRAD D. BRIAN (State Bar No. 79001)
      brad.brian@mto.com
    2 MATTHEW A. MACDONALD (State Bar No. 255269)
      matthew.macdonald@mto.com
    3 ROBYN K. BACON (State Bar No. 251048)
      robyn.bacon@mto.com
    4 JENNIFER L. BRYANT (State Bar No. 293371)
      jennifer.bryant@mto.com
    5 ROWLEY J. RICE (State Bar No. 313737)
      rowley.rice@mto.com
    6 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor
    7 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    8 Facsimile: (213) 687-3702
    9 Attorneys for Intervenor-Defendants
      DION TULK and OPHIR COLLECTION, LLC
   10
   11                            UNITED STATES DISTRICT COURT
   12                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   13
   14 STERLING FINANCIAL & REALTY                    Case No. 2:19-cv-05299-VAP-JPR
      GROUP, INC;
   15                                                DION TULK AND OPHIR
                                                     COLLECTION, LLC’S NOTICE OF
   16     Intervenor Plaintiff,                      MOTION AND MOTION TO
                                                     DISQUALIFY KENNEDY BERG
   17            v.                                  LLP AND FOR SANCTIONS
   18 OCEAN THERMAL ENERGY                           [Declarations of Dion Tulk and
                                                     Matthew A. Macdonald and [Proposed]
   19 CORPORATION, TRADE BASE                        Order filed concurrently]
      SALES, INC., MIGRATION
   20 PARTNERS, LLC and BRETT                        Hearing:
      REGAL,                                         Date: July 20, 2020
   21                                                Time: 2:00 p.m.
                                                     Place: Courtroom 8A
   22     Intervenor Defendants,                     Judge: Hon. Virginia A. Phillips
   23                    -and-
   24 DION TULK, OPHIR COLLECTION,
   25 LLC, and C. ROBERT COE III,
   26            Additional Intervenor Defendants.
   27                    -and-
   28
        44649430.5                                                 Case No. 2:19-cv-05299-VAP-JPR
          DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                           FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 2 of 25 Page ID #:1324




    1 DION TULK and OPHIR
      COLLECTION, LLC,
    2
    3     Counter- and Cross-Claimants

    4                v.
    5 STERLING FINANCIAL & REALTY
    6 GROUP, INC, OCEAN THERMAL
      ENERGY CORPORATION, TRADE
    7 BASE SALES, INC., MIGRATION
      PARTNERS, LLC and BRETT
    8 REGAL,
    9
          Counter- and Cross-Defendants.
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        44649430.5
                                                 -2-               Case No. 2:19-cv-05299-VAP-JPR
          DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                           FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 3 of 25 Page ID #:1325




    1 TO THE COURT AND ALL PARTIES AND ATTORNEYS OF RECORD:
    2         PLEASE TAKE NOTICE THAT on July 20, 2020 at 2:00 p.m., or as soon
    3 thereafter as this matter may be heard, in Courtroom 8A of this Court, located at 350
    4 W. 1st Street, Los Angeles, California 90012, Defendant-Intervenors and Counter-
    5 and Cross-Complainants Dion Tulk and Ophir Collection, LLC will and hereby do
    6 move this Court to disqualify Kennedy Berg LLP (“Kennedy Berg”) from any
    7 further representation of Sterling Financial & Realty Group, Inc. (“Sterling”) and
    8 Jeffrey Hackman in the matter, and for the Court to issue monetary sanctions on
    9 Kennedy Berg pursuant to the Court’s inherent powers.
   10         The ground for this motion is that Kennedy Berg violated California Rule of
   11 Professional Conduct 1.18. Kennedy Berg has filed a Complaint in Intervention in
   12 this matter on behalf of Sterling asserting claims (including fraud claims) against
   13 Tulk. Eleven days before he filed that complaint, James Kennedy, a named partner
   14 at Kennedy Berg, had a conversation with Tulk as a prospective client. During that
   15 conversation, Kennedy promised Tulk that if Tulk shared information with him, that
   16 information would be confidential and protected by attorney-client privilege. He
   17 confirmed that promise in writing. In reliance on those promises, Tulk shared
   18 certain documents with Kennedy. Kennedy then used those documents to sue Tulk.
   19 Kennedy’s complaint attached those documents as exhibits and quoted from several
   20 of them in order to cast aspersions on Tulk.
   21         Under the Rules of Professional Conduct, it is irrelevant whether the
   22 underlying documents were themselves confidential or privileged. An attorney’s
   23 duty to protect client (or prospective client) confidences is not limited to information
   24 that is known only to the client—it extends to any information that the client wishes
   25 not to have publicly shared. Nor may an attorney use a promise of privilege in order
   26 to gain early access to a potential adversary’s documents.
   27         This Motion is made following the conference of counsel pursuant to Local
   28 Rule 7-3, which took place by telephone on May 18, 2020. This Motion is based
      44649430.5
                                              -3-              Case No. 2:19-cv-05299-VAP-JPR
         DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                          FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 4 of 25 Page ID #:1326




    1 upon this Notice of Motion, the accompanying Memorandum of Points and
    2 Authorities, all cited authorities, all pleadings and papers on file in this action, the
    3 concurrently filed declarations of Dion Tulk and Matthew A. Macdonald, and such
    4 oral argument and other evidence as the Court shall consider prior to or at the time
    5 of hearing on this Motion.
    6
    7 DATED: June 16, 2020                    Respectfully submitted,
    8
                                              MUNGER, TOLLES & OLSON LLP
    9
   10
   11                                         By:        /s/ Matthew A. Macdonald
                                                  MATTHEW A. MACDONALD
   12
                                              Attorneys for Intervenor-Defendants
   13                                         DION TULK and OPHIR COLLECTION,
   14                                         LLC

   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        44649430.5
                                                 -4-               Case No. 2:19-cv-05299-VAP-JPR
          DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                           FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 5 of 25 Page ID #:1327




    1                                           TABLE OF CONTENTS
    2                                                                                                                      Page
    3
        I.       STATEMENT OF FACTS................................................................................ 3
    4
                 A.      Factual Background of this Dispute........................................................ 3
    5
                 B.      The Receivership Action......................................................................... 4
    6
                 C.      Tulk’s Communications with Jeffrey Hackman ..................................... 5
    7
                 D.      Tulk’s Communications with James Kennedy ....................................... 6
    8
                 E.      Sterling’s Complaint in Intervention ...................................................... 7
    9
                 F.      Meet and Confer...................................................................................... 8
   10
        II.      LEGAL STANDARD ....................................................................................... 8
   11
        III.     KENNEDY BERG SHOULD BE DISQUALIFIED........................................ 9
   12
                 A.      Kennedy Used and Revealed Tulk’s Documents in Violation of
   13                    Rule 1.18(b)........................................................................................... 10

   14            B.      Kennedy’s Representation of a Client With Materially Adverse
                         Interests to Tulk Violates Rule 1.18(c) ................................................. 11
   15
                 C.      Kennedy Does Not Qualify for Either Exception in Rule 1.18(d) ....... 14
   16
                 D.      Equitable Considerations Weigh in Favor of Disqualification ............. 15
   17
        IV.      AT A MINIMUM, KENNEDY SHOULD BE SANCTIONED FOR
   18            HIS CONDUCT .............................................................................................. 17

   19 V.         CONCLUSION ............................................................................................... 18

   20
   21
   22
   23
   24
   25
   26
   27
   28
        44649430.5
                                                    -i-               Case No. 2:19-cv-05299-VAP-JPR
             DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                              FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 6 of 25 Page ID #:1328




    1                                       TABLE OF AUTHORITIES
    2                                                                                                              Page
    3 FEDERAL CASES
    4 Damron v. Herzog,
         67 F.3d 211 (9th Cir. 1995) .................................................................................. 11
    5
    6 De David v. Alaron Trading Corp.,
         2012 WL 1429564 (N.D. Ill. Apr. 23, 2012)........................................................ 13
    7
      Erickson v. Newmar Corp.,
    8
         87 F.3d 298 (9th Cir. 1996) ................................................................................ 8, 9
    9
      Exp.-Imp. Bank of Korea v. ASI Corp.,
   10    2019 WL 8200603 (C.D. Cal. Jan. 16, 2019)....................................... 9, 12, 13, 16
   11
      Guifu Li v. A Perfect Day Franchise, Inc.,
   12    2011 WL 4635176 (N.D. Cal. Oct. 5, 2011) .................................................... 9, 13
   13 In re Mortg. & Realty Tr.,
   14     195 B.R. 740 (Bankr. C.D. Cal. 1996) ................................................................. 10
   15 Patel v. 7-Eleven, Inc.,
   16    2015 WL 9701133 (C.D. Cal. Apr. 14, 2015) .................................................. 9, 17

   17 Rodriguez v. W. Publ’g Corp.,
         563 F.3d 948 (9th Cir. 2009) .................................................................................. 9
   18
   19 SkyBell Techs., Inc. v. Ring, Inc.,
         2018 WL 6016156 (C.D. Cal. Sept. 18, 2018) ................................... 11, 14, 15, 16
   20
      Terrebonne, Ltd. of California v. Murray,
   21    1 F. Supp. 2d 1050 (E.D. Cal. 1998) ...................................................................... 8
   22
      UMG Recordings, Inc. v. MySpace, Inc.,
   23    526 F. Supp. 2d 1046 (C.D. Cal. 2007) ................................................................ 17
   24 STATE CASES
   25
      Clark v. Superior Court,
   26    125 Cal. Rptr. 3d 361 (Ct. App. 2011) ........................................................... 16, 17
   27 Elijah W. v. Superior Court,
   28     156 Cal. Rptr. 3d 592 (Ct. App. 2013) ................................................................. 10
      44649430.5
                                              -ii-                           Case No. 2:19-cv-05299-VAP-JPR
           DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                            FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 7 of 25 Page ID #:1329




    1                                            TABLE OF AUTHORITIES
                                                       (Continued)
    2
                                                                                                                              Page
    3
         Farris v. Fireman’s Fund Ins. Co.,
    4      14 Cal. Rptr. 3d 618 (Ct. App. 2004) ................................................................... 12
    5
      Gregori v. Bank of Am.,
    6   254 Cal. Rptr. 853 (Ct. App. 1989), modified (Feb. 17, 1989) ............................ 11
    7 In re Johnson,
    8     2000 WL 1682427 (Cal. Bar Ct. Oct. 26, 2000) .................................................. 11
    9 People ex rel. Dep’t of Corps. v. SpeeDee Oil Change Sys., Inc.,
         980 P.2d 371 (Cal. 1999) ................................................................................ 15, 16
   10
   11 Pollock v. Superior Court,
         279 Cal. Rptr. 634 (Ct. App. 1991), modified (Apr. 11, 1991) ............................ 17
   12
   13 STATE STATUTES
   14 Cal. Bus. & Prof. Code § 6068(e)(1) ......................................................................... 10
   15 STATE RULES
   16 Cal. Rules Prof. Conduct, Rule 1.6............................................................................ 10
   17
      Cal. Rules Prof. Conduct, Rule 1.8.2......................................................................... 18
   18
      Cal. Rules Prof. Conduct, Rule 1.9............................................................................ 18
   19
   20 Cal. Rules Prof. Conduct, Rule 1.18............................................................... 2, passim
   21 Cal. Rules Prof. Conduct, Rule 4.3............................................................................ 17
   22 RULES - OTHER
   23 L.R. 83-3.1.3 ................................................................................................................ 9
   24
      OTHER AUTHORITIES
   25
      Cal. Bar Formal Ethics Opinion 1993-133 ................................................................ 10
   26
   27
   28
         44649430.5
                                                   -iii-             Case No. 2:19-cv-05299-VAP-JPR
            DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                             FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 8 of 25 Page ID #:1330




    1                   MEMORANDUM OF POINTS AND AUTHORITIES
    2            The prospect of an attorney-client relationship cannot be deployed as a
    3 discovery device. An attorney cannot promise attorney-client confidentiality to an
    4 unrepresented person as a means to extract information, and then use that
    5 information to sue them. Yet that is precisely what happened here.
    6            This receivership action involves competing claims to a collection of rare
    7 gemstones called the Ophir Collection (the “Collection”). Dion Tulk owns it. A
    8 prospective purchaser (“Regal”) who never paid for the Collection forged numerous
    9 documents to claim ownership of the Collection. Now, Regal’s creditors are trying
   10 to divide up the Collection to satisfy Regal’s purported debts at Tulk’s expense.
   11            Kennedy Berg LLP represents one of these creditors. On March 26, 2020,
   12 James Kennedy, a named partner at Kennedy Berg, had a conversation with Tulk to
   13 explore the possibility that he could also represent Tulk. During that conversation,
   14 Kennedy promised that any information and documents Tulk shared would be
   15 confidential and protected by attorney-client privilege. He repeated that promise in
   16 writing, by text message, at the end of the call:
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        44649430.5
                                                 -1-               Case No. 2:19-cv-05299-VAP-JPR
          DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                           FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 9 of 25 Page ID #:1331




    1 (Declaration of Dion Tulk (“Tulk Decl.”) Ex. 3.) Shortly after receiving this text,
    2 and in reliance on the promise of confidentiality, Tulk sent Kennedy the documents
    3 he asked for, including several email exchanges between Tulk and Blake Alsbrook,
    4 the successor receiver (“the Receiver”).
    5         Eleven days later, Kennedy used these documents to sue Tulk. Kennedy filed
    6 a Complaint in Intervention (the “Complaint”) on behalf of Sterling that accused
    7 Tulk of fraud and asserted various other claims against him and his company. The
    8 Complaint attached two of Tulk’s email exchanges with the Receiver as exhibits and
    9 quoted liberally from their contents. Kennedy used the contents of these emails to
   10 twin ends: to launch attacks on the Receiver and his impartiality, and to cast doubt
   11 on Tulk’s ownership of the Collection.
   12         Kennedy’s actions were an indisputable violation of the California Rules of
   13 Professional Conduct. Under Rule 1.18, “a lawyer who has communicated with a
   14 prospective client shall not use or reveal [confidential] information … [that] the
   15 lawyer learned as a result of the consultation[.]” Tulk communicated with Kennedy
   16 as a prospective client. Kennedy learned information from Tulk that Tulk wanted to
   17 keep confidential and that Kennedy promised would be kept confidential. Kennedy
   18 then used and revealed that information, and did so in a complaint asserted directly
   19 against Tulk.
   20         It is no answer to say that the documents Tulk sent would have been
   21 discoverable in later litigation. Confidentiality is not limited to information that is
   22 immune from discovery. An attorney must also protect information a client has
   23 conveyed in confidence and information that would be embarrassing or detrimental
   24 to the client if widely known. Nor is it an answer to say that Tulk was not
   25 prejudiced by the disclosure. Kennedy’s heavy reliance on the documents in the
   26 Complaint rebuts any suggestion that the disclosure was harmless.
   27         Ultimately, however, our concern is not with the consequences of the
   28 disclosure but the means used to obtain the documents. Attorney-client
      44649430.5
                                               -2-              Case No. 2:19-cv-05299-VAP-JPR
         DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                          FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 10 of 25 Page ID #:1332




     1 confidentiality is the foundation of the legal profession. Respecting confidentiality
     2 is perhaps an attorney’s most sacred obligation. Promises of confidentiality must be
     3 respected, and breaches of those promises should be sanctioned.
     4          The prescribed remedy under Rule 1.18 is disqualification. We therefore
     5 respectfully request an order disqualifying Kennedy and his firm. While that is a
     6 harsh remedy, it is unfortunately appropriate under these circumstances.
     7 I.       STATEMENT OF FACTS
     8          A.    Factual Background of this Dispute
     9          This case involves competing claims to the Ophir Collection, a collection of
   10 extremely rare and valuable gemstones that Dion Tulk spent years assembling.
   11 Many of these gemstones have records as the largest of their kind in the world.
   12 (ECF No. 62 ¶¶ 20-21.) Tulk owns the Collection through his company Ophir
   13 Collection, LLC.
   14           Tulk finds himself embroiled in this case because of an ultimately fruitless
   15 attempt to sell the Collection to Brett Regal and his company, Trade Base Sales, Inc.
   16 (collectively “Regal”). Despite years of assurances that Regal was about to come up
   17 with the cash to complete a purchase, Regal never completed the transaction. (ECF
   18 No. 62 ¶¶ 57-76, 107-08.) Regal, however, created numerous documents purporting
   19 to show that he owned the Collection outright. (ECF No. 62 ¶¶ 34-40.) Now, Regal
   20 and his purported creditors are seeking to sell the Collection and divide the proceeds
   21 amongst themselves. Tulk disputes that Regal or his creditors have any claim to the
   22 Collection, and contends that the creditors’ claims are based on fraudulent transfers
   23 by Regal that cannot be enforced against Tulk.
   24           Complainant in Intervention Sterling Realty and Financial Corporation
   25 (“Sterling”) is one of these purported creditors. Sterling is run by Jeffrey Hackman,
   26 a Florida businessman who has been permanently enjoined from committing
   27 securities violations by the SEC. (ECF No. 62 ¶ 12.) Sterling alleges that, in 2017,
   28 Regal promised to invest $5 million in Hackman’s litigation funding business.
      44649430.5
                                              -3-                Case No. 2:19-cv-05299-VAP-JPR
            DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                             FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 11 of 25 Page ID #:1333




     1 (ECF No. 40 ¶¶ 17, 52.) But Regal did not have $5 million, and so he could not
     2 make good on the promise. (ECF No. 40 ¶ 52.) Hackman and Sterling—apparently
     3 aware that Regal was insolvent and desperate to avoid bankruptcy—managed,
     4 through a series of sham transactions, to parlay that empty promise into a $9.75
     5 million stipulated judgment and purported security interest in Tulk’s Collection.
     6 (ECF No. 62 ¶ 100.) Tulk believes, and intends to prove at trial, that all or
     7 substantially all of Regal’s debts to Sterling are the result of fraudulent transfers and
     8 that Hackman and Sterling knew all along that there were problems with Regal’s
     9 claim to own the Collection. (ECF No. 62 ¶¶ 116-19.)
   10         B.     The Receivership Action
   11         Regal’s other purported creditor—Ocean Thermal Energy Corporation
   12 (“OTEC”)—initiated this receivership action in June 2019. (See ECF No. 4.)
   13 OTEC claims Regal breached a promise to invest more than $40 million—money
   14 Regal did not have—in a speculative renewable energy investment company. (See
   15 ECF No. 4-8 ¶¶ 9, 17-19, 40-44.) OTEC initially resolved its breach of contract
   16 claim against Regal for $3 million, but has since turned that $3 million settlement
   17 into a purported $25 million-plus claim. (ECF Nos. 4-6, 4-11, 4-12.)
   18         OTEC’s receivership application proposed that a receiver be appointed to (i)
   19 sell the Collection for not less than $120 million, (ii) pay OTEC for its claimed
   20 debts, and (iii) then distribute the rest to Regal. (ECF No. 4, 4-6.)
   21         Neither the receivership application nor Regal’s affidavit in support of that
   22 application made any mention of the fact that Regal had not paid for the Collection
   23 or that Tulk had a claim. (See ECF No. 4, 4-1.) Tulk was not notified of the
   24 receivership, and instead learned about it by chance months after it had been filed.
   25 (Tulk Decl. ¶ 3.)
   26         On February 10, 2020, Sterling moved for leave to file a complaint in
   27 intervention. (ECF No. 26.) The proposed complaint raised claims against OTEC
   28 and Regal (and his affiliated companies) and sought a judgment demanding, among
      44649430.5
                                               -4-              Case No. 2:19-cv-05299-VAP-JPR
          DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                           FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 12 of 25 Page ID #:1334




     1 other things, that Sterling be paid in full for its $9.75 million stipulated judgment,
     2 plus interest and attorney’s fees, before any other party recovered any sale proceeds.
     3 (ECF No. 26-2 ¶ 102.)
     4        Shortly thereafter, Tulk contacted Blake Alsbrook, the Receiver, to assert his
     5 claim to the Collection. During these discussions, Alsbrook noted that Regal and
     6 OTEC “agree[d] to put [Tulk] first in line” for payment. (ECF No. 40-16.)
     7 Alsbrook also noted that he had not yet reached out to Sterling’s counsel “because
     8 of some difficult early conversations.” (Id.)
     9        C.     Tulk’s Communications with Jeffrey Hackman
   10         On March 25, 2020, Tulk reached out to Hackman by email in an attempt to
   11 dissuade Hackman from filing the Complaint. (Tulk Decl. Ex. 1.) Tulk wrote that
   12 he owned the Collection, that he had not been paid for the Collection, and that Regal
   13 had committed fraud. (Id.) Tulk explained that if Hackman filed his Complaint,
   14 Tulk would be forced to file a claim as well, a result that might work to the
   15 detriment of all. (Id.)
   16         Tulk and Hackman then had a phone conversation. (Tulk Decl. ¶ 6.) During
   17 that conversation, Tulk told Hackman that the Receiver agreed that Tulk had a valid
   18 claim, and that OTEC and Regal had agreed to put Tulk first in line for payment.
   19 (Id.) Hackman asked Tulk to send him evidence supporting his claim, as well as his
   20 correspondence with the Receiver. (Id. ¶ 7.) Tulk said he did not feel comfortable
   21 sharing these documents with Hackman given the potential adversity between them.
   22 (Id.) For the same reasons, Tulk did not discuss his emails with the Receiver in
   23 detail with Hackman. (Id. ¶¶ 6-7.)
   24         Hackman then proposed a workaround. He asked if Tulk had an attorney in
   25 this case; Tulk confirmed he did not. (Id. ¶ 8.) Hackman suggested that Tulk retain
   26 Hackman’s lawyer, James Kennedy, to represent him. (Id.) Kennedy was already
   27 knowledgeable about issues surrounding the Collection, and if Tulk retained him,
   28 Tulk could send him information confidentially and under privilege. (Id.) Tulk said
      44649430.5
                                             -5-                Case No. 2:19-cv-05299-VAP-JPR
          DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                           FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 13 of 25 Page ID #:1335




     1 that he was open to this idea, as he was hoping to reduce the costs and burdens of
     2 litigation. (Id.) Shortly after, Hackman sent Kennedy’s contact information to Tulk,
     3 and Tulk agreed to speak to him. (Id. ¶ 9; Tulk Decl. Ex. 2.)
     4            D.    Tulk’s Communications with James Kennedy
     5            The next day, Kennedy and Tulk spoke for the first time for approximately 30
     6 minutes. (Tulk Decl. ¶ 10.) Kennedy and Tulk appear to have very different
     7 recollections of what transpired on that call.
     8            Tulk’s Account. Tulk believed that the purpose of the call was to explore a
     9 potential representation. (Tulk Decl. ¶ 10.) When giving Kennedy an overview of
   10 his claim to the Collection, Tulk spoke openly and honestly. (Id.) Kennedy asked
   11 Tulk to send him documents, including his emails with the Receiver. (Id. ¶¶ 11-12)
   12 Tulk expressed reservations about sending documents—he was concerned about his
   13 potential adversity with Hackman and did not want to jeopardize his relationship
   14 with the Receiver by publicizing their communications. (Id. ¶ 12.) Kennedy
   15 assured Tulk that, since Tulk was considering retaining him, their communications
   16 would be confidential and protected under attorney-client privilege, and that
   17 Kennedy would not share the communications with Hackman. (Id.) Tulk asked for
   18 the confidentiality commitment in writing, which he got by text message at the end
   19 of the call.
   20             Kennedy’s Account. As Kennedy has declined to provide us with a complete
   21 account of what happened on the call, we can only speculate as to what he will tell
   22 the Court about his discussion with Tulk. (See Declaration of Matthew A.
   23 Macdonald (“Macdonald Decl.”) Ex. B at 10; Macdonald Decl. ¶ 3.) As we
   24 understand Kennedy’s account, he was not having a conversation with Tulk “as a
   25 prospective client,” but for the purpose of fulfilling his “ethical duty” to investigate
   26 the “factual and legal basis” of Tulk’s claims. (Macdonald Decl. Ex. B at 11, 13,
   27 20.) We understand that Kennedy acknowledges that the topic of a potential
   28
         44649430.5
                                                  -6-               Case No. 2:19-cv-05299-VAP-JPR
           DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                            FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 14 of 25 Page ID #:1336




     1 representation was discussed on the call. But he has declined to say exactly what
     2 was said about privilege and confidentiality. (Macdonald Decl. ¶ 3.)
     3           The Text Message. Regardless of the narrative Kennedy provides of what he
     4 discussed on his call with Tulk, one thing is clear. Shortly after the call ended,
     5 Kennedy sent Tulk a text message promising that any “documentation”1 Tulk sent
     6 would be “confidential” and “under the attorney client privilege.” (Tulk Decl.
     7 Ex. 3.)
     8           In the hours after Tulk received the text, Tulk sent Kennedy two emails
     9 attaching seven documents, and forwarded five email threads with the Receiver
   10 attaching eight more documents. (Tulk Decl. ¶ 14.) Two days later, Kennedy
   11 confirmed he had read Tulk’s materials and “ha[d] a grasp on what has happened.”
   12 (Tulk Decl. Ex. 4. 2)
   13            E.    Sterling’s Complaint in Intervention
   14            Eleven days after Tulk sent him documents, Kennedy filed a lawsuit against
   15 Tulk that asserted six different causes of action, including a claim for fraud. (ECF
   16 No. 40.) The Complaint not only attached Tulk’s emails with the Receiver, it
   17 quoted them at length. Curiously, unlike other emails attached as exhibits to the
   18 Complaint, which appear to be printed without modification, the emails between
   19 Tulk and the Receiver appear to have been copied and pasted into separate
   20 documents such that the source of the emails is omitted. (Compare ECF Nos. 40-
   21 13, 40-14 with 40-15, 40-16.)
   22
   23
   24
         1
        In subsequent meet and confer correspondence, Kennedy claimed that “the
   25
      documentation we discussed” did not refer to Tulk’s emails with the Receiver but to
   26 some other documentation that he claims Tulk never sent. (Macdonald Decl. Ex. B
      at 10, 13.)
   27
      2
        The first email in this chain has been redacted for privilege. (See Macdonald Decl.
   28 ¶ 6.)
      44649430.5
                                                 -7-                Case No. 2:19-cv-05299-VAP-JPR
             DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                              FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 15 of 25 Page ID #:1337




     1           Sterling uses the emails to attack the Receiver and call into question Tulk’s
     2 ownership of the Collection. Sterling discusses the emails in twelve paragraphs in
     3 the Complaint, and directly quotes them nine times. (See ECF No. 40 ¶¶ 7-9, 23,
     4 28-29, 162-67.) Sterling cites the emails as proof that the Receiver had been
     5 “secretly communicating” with Tulk “behind Sterling’s back,” that this
     6 demonstrates a “bias” against Sterling, and that the Receiver should be removed
     7 because of it. (Id. ¶¶ 28-29, 167.) Sterling also cites the emails to suggest that
     8 Tulk’s claim to the Collection is contradicted by documents, and relies on them to
     9 argue that Tulk’s claim should not have priority over Sterling’s. (Id. ¶¶ 8-9.)
   10            F.    Meet and Confer
   11            On May 6, 2020, Tulk’s counsel sent Kennedy a letter expressing concerns
   12 about Kennedy’s communications with Tulk and requesting a conference to discuss
   13 why Kennedy should not be disqualified. 3 The parties subsequently engaged in
   14 meet and confer correspondence and a telephonic conference on May 18, but were
   15 unable to resolve the dispute. A copy of the parties’ meet and confer
   16 correspondence is attached as Exhibits A and B to the Declaration of Matthew A.
   17 Macdonald.
   18 II.        LEGAL STANDARD
   19            “The district court has the duty and responsibility to supervise the conduct of
   20 attorneys who appear before it.” Terrebonne, Ltd. of California v. Murray, 1 F.
   21 Supp. 2d 1050, 1054 (E.D. Cal. 1998); see Erickson v. Newmar Corp., 87 F.3d 298,
   22 303 (9th Cir. 1996) (finding district court that failed to address ethical violations
   23
   24    3
           Shortly after Tulk’s counsel raised concerns about Kennedy’s communications
   25    with Tulk, Sterling filed an amended complaint that included new allegations about
         Tulk and Hackman’s correspondence, including that Tulk allegedly “detailed his
   26    email communications with the Successor Receiver” to Hackman. (ECF No. 55
   27    ¶¶ 8-10.) Like the original complaint, the amended complaint makes no reference to
         Kennedy’s communications with Tulk, and omits the source information from the
   28    Receiver’s emails attached as exhibits. (See ECF No. 55-15, 55-16.)
         44649430.5
                                                   -8-              Case No. 2:19-cv-05299-VAP-JPR
             DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                              FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 16 of 25 Page ID #:1338




     1 “abdicated its duty”). District courts have “an arsenal of sanctions” at their disposal
     2 to address unethical behavior, including disqualification. Erickson, 87 F.3d at 303;
     3 see also L.R. 83-3.1.3. To maintain ethical standards of professional responsibility,
     4 courts “must assess a sanction . . . that actually punishes counsel for its ethical
     5 wrongdoing.” Patel v. 7-Eleven, Inc., No. CV1400519PSGDTBX, 2015 WL
     6 9701133, at *7 (C.D. Cal. Apr. 14, 2015).
     7            In the Ninth Circuit, state law governs motions to disqualify. Rodriguez v. W.
     8 Publ’g Corp., 563 F.3d 948, 967 (9th Cir. 2009). Federal courts apply California
     9 law when determining whether an attorney has violated ethical rules. See Guifu Li
   10 v. A Perfect Day Franchise, Inc., No. 11-CV-01189-LHK, 2011 WL 4635176, at *3
   11 (N.D. Cal. Oct. 5, 2011).
   12 III.        KENNEDY BERG SHOULD BE DISQUALIFIED
   13             Even under Kennedy’s version of events, his conduct clearly violated
   14 California’s ethical rules. Kennedy acknowledges that he and Tulk discussed a
   15 potential representation, and so Tulk was indisputably a prospective client under
   16 California law. See Cal. Rules Prof. Conduct, rule 1.18(a). Rule 1.18 sets forth
   17 duties that lawyers owe prospective clients, including the duty not to “use or reveal”
   18 confidential information, and the duty not to represent another client with materially
   19 adverse interests. See Cal. Rules Prof. Conduct, rule 1.18(b)-(c). These rules are
   20 designed to “maintain confidence in the legal system.” Exp.-Imp. Bank of Korea v.
   21 ASI Corp., No. CV162056MWFJPRX, 2019 WL 8200603, at *2 (C.D. Cal. Jan. 16,
   22 2019). For the good of the court, parties, and prospective clients, Rule 1.18
   23 establishes a clear standard that allows a lawyer to use a prospective client’s
   24 confidential information only if the lawyer obtains client consent, and allows a law
   25 firm to switch sides only if it “jumps through a number of precisely positioned
   26 hoops.” Exp.-Imp. Bank of Korea, 2019 WL 8200603, at *2. Kennedy and his firm
   27 failed to meet this standard and must therefore be disqualified.
   28
         44649430.5
                                                  -9-               Case No. 2:19-cv-05299-VAP-JPR
           DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                            FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 17 of 25 Page ID #:1339




     1            A.    Kennedy Used and Revealed Tulk’s Documents in Violation of
                        Rule 1.18(b)
     2
                  Attorneys must not reveal information conveyed to them in confidence by a
     3
         prospective client. See Cal. Rules Prof. Conduct, rule 1.18(b); Cal. Bus. & Prof.
     4
         Code § 6068(e)(1) (“It is the duty of an attorney . . . to maintain inviolate the
     5
         confidence, and at every peril to himself or herself to preserve the secrets, of his or
     6
         her client.”); Cal. Rules Prof. Conduct, rule 1.6, cmt. 2 (“The principle of lawyer-
     7
         client confidentiality applies to information a lawyer acquires by virtue of the
     8
         representation, whatever its source, and encompasses matters communicated in
     9
         confidence by the client . . .”). This duty of confidentiality sweeps broadly,
   10
         encompassing “any information obtained by the lawyer during the professional
   11
         relationship, or relating to the representation, which the client has requested to be
   12
         inviolate or the disclosure of which might be embarrassing or detrimental to the
   13
         client.” Macdonald Decl. Ex. C [Cal. Bar Formal Ethics Opinion 1993-133]; In re
   14
         Mortg. & Realty Tr., 195 B.R. 740, 752 n.12 (Bankr. C.D. Cal. 1996).
   15
                  Here, the context in which Tulk sent documents to Kennedy makes clear that
   16
         Tulk conveyed the documents in confidence. Kennedy asked Tulk to send him
   17
         documents; Tulk expressed concerns about doing so. Kennedy then promised Tulk
   18
         that he could send documents confidentially. In reliance on this promise, Tulk sent
   19
         Kennedy documents that he otherwise would not have sent. Lest there be any doubt,
   20
         Sterling’s use of Tulk’s emails with the Receiver to cast doubt on Tulk’s claim
   21
         shows that they are documents that could be used to the detriment of a client—the
   22
         exact type of documents the duty of confidentiality is meant to protect.
   23
                  It is no answer to say that the documents at issue are communications with
   24
         third parties. Unlike attorney-client privilege (an evidentiary privilege protecting
   25
         communications between an attorney and client), an attorney’s duty of
   26
         confidentiality “protects virtually everything the lawyer knows about the client’s
   27
         matter regardless of the source of the information.” Elijah W. v. Superior Court,
   28
         44649430.5
                                                 -10-               Case No. 2:19-cv-05299-VAP-JPR
           DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                            FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 18 of 25 Page ID #:1340




     1 156 Cal. Rptr. 3d 592, 599 (Ct. App. 2013). An “integral purpose” of this duty is to
     2 “encourage clients to fully and freely disclose to their attorneys all facts pertinent to
     3 their cause with absolute assurance that such information will not be used to their
     4 disadvantage.” Damron v. Herzog, 67 F.3d 211, 215 (9th Cir. 1995) (emphasis
     5 added). Consistent with this purpose, courts have rejected arguments that
     6 information conveyed in confidence by a client loses its protected status if it is
     7 discoverable or publicly available. See SkyBell Techs., Inc. v. Ring, Inc., No.
     8 SACV1800014JVSJDEX, 2018 WL 6016156, at *6 (C.D. Cal. Sept. 18, 2018)
     9 (rejecting argument that client documents conveyed in confidence were not
   10 confidential because they had become public or would be discoverable); In re
   11 Johnson, No. 96-O-05705, 2000 WL 1682427, at *10 (Cal. Bar Ct. Oct. 26, 2000)
   12 (finding attorney’s disclosure of client’s status as a felon violated the duty of
   13 confidentiality, despite the fact that the information was part of the public record).
   14 That some of the emails at issue were with a third party is immaterial; what matters
   15 is that they were documents conveyed in confidence by a prospective client who
   16 was seeking representation.
   17            Having received client confidences as a result of a consultation with a
   18 prospective client, Kennedy was prohibited from “us[ing] or reveal[ing]” that
   19 information. Cal. Rules Prof. Conduct, rule 1.18(b). Kennedy’s exploitation of the
   20 documents to Sterling’s advantage is more than enough to justify disqualification.
   21 See Gregori v. Bank of Am., 254 Cal. Rptr. 853, 865 (Ct. App. 1989), modified (Feb.
   22 17, 1989) (noting disqualification is proper where counsel has acquired information
   23 “through improper means” that could be “used advantageously against an adverse
   24 party”).
   25            B.    Kennedy’s Representation of a Client With Materially Adverse
                       Interests to Tulk Violates Rule 1.18(c)
   26
                 An attorney who acquires a prospective client’s confidences or secrets is not
   27
        only prohibited from using that information—the attorney is also prohibited from
   28
        44649430.5
                                                -11-               Case No. 2:19-cv-05299-VAP-JPR
          DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                           FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 19 of 25 Page ID #:1341




     1 representing adverse clients. Where a prospective client has divulged material
     2 confidential information to an attorney, that attorney “shall not” represent a client
     3 with interests “materially adverse” to those of the prospective client in the same or
     4 substantially related matter. Cal. Rules Prof. Conduct, rule 1.18(c). Here, Tulk
     5 consulted Kennedy regarding his claim to the Collection in this litigation, a matter in
     6 which Sterling and Hackman’s interests are clearly adverse to Tulk’s. Rule 1.18(c)
     7 mandates Kennedy’s disqualification to the extent Tulk divulged “material”
     8 confidential information.
     9        While courts have not defined the threshold for materiality under Rule 1.18,
   10 what is clear is that information need not be “significantly harmful” to a prospective
   11 client to be material. Exp.-Imp. Bank of Korea, 2019 WL 8200603, at *7 (noting
   12 California declined to adopt the ABA Model Rule’s “significantly harmful” standard
   13 for materiality). For example, the court in Exp.-Imp. Bank of Korea found a five-
   14 page request for proposal cleared the bar for materiality since it contained
   15 information the prospective client considered confidential and “important” to the
   16 litigation, and reflected the client’s understanding of the case at the time, including
   17 potential claims that were not yet public, the role of other parties in alleged fraud,
   18 and potential legal strategies. Id. at *8; accord Farris v. Fireman's Fund Ins. Co.,
   19 14 Cal. Rptr. 3d 618, 623 (Ct. App. 2004) (applying pre-Rule 1.18 law and finding
   20 information to be material when it is “directly at issue in” or “ha[s] some critical
   21 importance to” the litigation).
   22         The documents are not the only issue. Here, Kennedy and Tulk had a long,
   23 candid conversation about the case and his claim, a conversation he never would
   24 have had with a lawyer he thought was planning on suing him. (Tulk Decl. ¶ 10.)
   25 Though we do not know how this conversation might impact the litigation, this type
   26 of consultation, where a prospective client believes he is having a protected
   27 conversation with a potential lawyer, is a context in which confidential information
   28 material to the dispute would “normally [be] imparted” to an attorney. Guifu Li,
      44649430.5
                                              -12-               Case No. 2:19-cv-05299-VAP-JPR
          DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                           FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 20 of 25 Page ID #:1342




     1 2011 WL 4635176, at *4. This type of unguarded conversation between a
     2 prospective client and an attorney is sufficient on its own to justify disqualification.
     3 See id. (disqualifying attorney who used information from a preliminary
     4 consultation against his former prospective client, where the contacts between the
     5 attorney and client were “such that confidential information normally would have
     6 been imparted to the attorney”).
     7            Regardless, the documents Tulk sent to Kennedy are material by any measure.
     8 As an initial matter, Tulk did not just send Kennedy the two documents Kennedy
     9 attached to the Complaint—he also sent documents that laid out his claim to the
   10 Collection and substantiated his allegations of fraud. (Tulk Decl. ¶ 14.) Like the
   11 document in Exp.-Imp. Bank of Korea, these documents set forth Tulk’s
   12 understanding of his case and the basis for potential claims he was contemplating
   13 filing, and are therefore material.
   14             Tulk’s emails with the Receiver are also material, as shown by Kennedy’s
   15 extensive use of them in Sterling’s Complaint. Sterling is seeking to remove the
   16 Receiver because Sterling claims the Receiver has “unfairly prejudice[d]” them.
   17 (ECF No. 40 ¶ 159.) This alleged prejudice stems in large part from the Receiver’s
   18 communications with Tulk. (See ECF No. 40 ¶¶ 158-59.) Sterling claims that the
   19 Receiver is biased because he assured that Tulk would be first in line to sale
   20 proceeds “notwithstanding certain reservations [the Receiver] supposedly ha[s]
   21 about [Tulk’s] claim of purported ownership of the Ophir Collection[.]” (ECF No.
   22 40 ¶ 158) The proof of these “reservations” is an email between Tulk and the
   23 Receiver (one of the emails Tulk shared with Kennedy because Kennedy told him
   24 he could do so confidentially). (See ECF No. 40 ¶¶ 162-64.) As Sterling is using
   25 Tulk’s emails in an attempt to remove the Receiver, Sterling cannot now claim that
   26 the emails are immaterial to this case. Accord De David v. Alaron Trading Corp.,
   27 No. 10CV3502, 2012 WL 1429564, at *3 (N.D. Ill. Apr. 23, 2012) (finding
   28
         44649430.5
                                                 -13-               Case No. 2:19-cv-05299-VAP-JPR
           DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                            FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 21 of 25 Page ID #:1343




     1 information to be material where the information placed a lawyer “in a position to
     2 unfairly advantage his current clients”).
     3        Because Tulk provided material confidential information to Kennedy related
     4 to this very matter, Kennedy is prohibited from representing Tulk’s litigation
     5 opponent in this matter. He and his firm, Kennedy Berg, must be disqualified under
     6 Rule 1.18(c).
     7        C.     Kennedy Does Not Qualify for Either Exception in Rule 1.18(d)
     8        Having received material confidential information from Tulk, Kennedy and
     9 his firm must be disqualified unless Kennedy and the firm qualify for one of the
   10 narrow exceptions set forth in Rule 1.18(d). They qualify for neither.
   11         First, a lawyer can avoid disqualification if the former prospective client gave
   12 informed written consent to the lawyer representing an adverse party. Cal. Rules
   13 Prof. Conduct, rule 1.18(d)(1). As Tulk has not consented (Tulk Decl. ¶ 17), this
   14 exception does not apply.
   15         Second, a law firm can avoid disqualification if the lawyer who received the
   16 prospective client’s confidential information took “reasonable[] measures to avoid
   17 exposure to more information than was reasonably[] necessary to determine whether
   18 to represent the prospective client[.]” Cal. Rules Prof. Conduct, rule 1.18(d)(2).
   19 This requires that the lawyer take “some type of affirmative step or act to limit or
   20 avoid exposure to more information than is necessary.” SkyBell, 2018 WL 6016156,
   21 at *7. Only if the lawyer has taken these steps may the law firm represent the
   22 adverse party—and even then only if the firm promptly screens the affected lawyer
   23 and provides written notice of the adverse representation to the former prospective
   24 client. Cal. Rules Prof. Conduct, rule 1.18(d)(2).
   25         Here, Kennedy made no effort whatsoever to limit the information he
   26 obtained from Tulk. He did the opposite. By assuring Tulk that he could send him
   27 information “on a confidential basis” and “under the attorney client privilege,”
   28 Kennedy actively encouraged Tulk to send him documents and information that
      44649430.5
                                            -14-             Case No. 2:19-cv-05299-VAP-JPR
          DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                           FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 22 of 25 Page ID #:1344




     1 would trigger his duties under Rule 1.18. This isn’t a tortured interpretation of
     2 Kennedy’s words—it is literally what he said. (See Tulk Decl. Ex. 3.)
     3            Because Kennedy was exposed to Tulk’s material confidential information,
     4 Kennedy Berg can only continue representing Sterling and Hackman if it screened
     5 Kennedy from the case in a timely manner and notified Tulk in writing. They did
     6 not. None of the exceptions to disqualification under Rule 1.18 apply.
     7            D.    Equitable Considerations Weigh in Favor of Disqualification
     8            Despite Kennedy’s contention to the contrary, Sterling and Hackman’s right
     9 to the counsel of their choice does not absolve Kennedy’s conduct. Rule 1.18
   10 already accounts for current clients’ interests in retaining the counsel of their choice.
   11 See Macdonald Decl. Ex. D [Exec. Summ. For Rule 1.18] at 2 (Rule 1.18 gives
   12 lawyers “a clearly-articulated standard on how to comport themselves during a
   13 consultation to protect not only the prospective client but also to protect current
   14 clients from losing the lawyer of their choice, thus enhancing public protection and
   15 confidence in the legal profession” (emphasis added)). To protect current clients’
   16 interests, Rule 1.18 puts the impetus on lawyers to take affirmative steps to avoid
   17 potential disqualifying conflicts. SkyBell, 2018 WL 6016156, at *7 (“The Rule
   18 explicitly contemplates that the attorney take some type of affirmative step or act to
   19 limit or avoid exposure to more information than is necessary.”).
   20             This balance reflects a principle the California Supreme Court has made clear:
   21 when public trust in the integrity of the bar is at issue, “[t]he important right to
   22 counsel of one’s choice must yield to ethical considerations that affect the
   23 fundamental principles of our judicial process.” People ex rel. Dep't of Corps. v.
   24 SpeeDee Oil Change Sys., Inc., 980 P.2d 371, 378 (Cal. 1999). Protecting the
   25 confidentiality of communications between attorney and client is a principle
   26 “fundamental to our legal system.” Id. When client confidences have been or are at
   27 risk of being betrayed, disqualification is warranted to uphold public trust in the
   28 attorney-client relationship.
         44649430.5
                                                 -15-               Case No. 2:19-cv-05299-VAP-JPR
           DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                            FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 23 of 25 Page ID #:1345




     1        Likewise, whether Tulk suffered prejudice is immaterial. The Exp.-Imp. Bank
     2 of Korea court flatly rejected the argument that prejudice matters. Exp.-Imp. Bank
     3 of Korea, 2019 WL 8200603, at *2 (“The issue here is not whether [the disqualified
     4 lawyer] has received or would receive any information to the detriment of [the
     5 former prospective client]. That obviously has not happened, but that’s not what
     6 matters.”). The SkyBell court also implicitly rejected this argument, finding that
     7 disqualification was warranted even though the information divulged could be
     8 obtained through discovery or by searching public records. 2018 WL 6016156, at
     9 *6.
   10         Regardless, whether Tulk will suffer future prejudice is of little consequence
   11 when the damage has already been done. Kennedy has already made two of Tulk’s
   12 emails public, and has used them to impugn the fairness of the Receiver in direct
   13 response to the Receiver’s treatment of Tulk’s claim. While disqualifying Kennedy
   14 cannot unring that bell, letting him off the hook due to a lack of future prejudice
   15 would set a perverse precedent and erode public trust in the judicial process. On a
   16 fundamental level, confidence in the attorney-client relationship cannot be
   17 maintained if lawyers are free to betray confidences when the client or prospective
   18 client cannot show prejudice.
   19         This is why the question of disqualification has always “involve[d] more than
   20 just the interests of the parties”—it involves the interests of the public. SpeeDee
   21 Oil, 980 P.2d at 378. When considering whether counsel should be disqualified,
   22 “[t]he paramount concern must be to preserve public trust in the scrupulous
   23 administration of justice and the integrity of the bar.” Id. Accordingly,
   24 disqualification is warranted where an attorney’s continuation in a case could
   25 “trigger doubts over the integrity of the judicial process.” Clark v. Superior Court,
   26 125 Cal. Rptr. 3d 361, 375 (Ct. App. 2011). Allowing an attorney to remain in a
   27 case after improperly accessing another party’s confidential or privileged material is
   28 precisely the type of misconduct that erodes public confidence in the integrity of the
      44649430.5
                                               -16-               Case No. 2:19-cv-05299-VAP-JPR
          DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                           FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 24 of 25 Page ID #:1346




     1 legal system. See id. (affirming disqualification based on attorney’s improper
     2 review of privileged documents because the “inevitable questions” about how the
     3 attorney learned certain facts could undermine public trust in the justice system).
     4            Given the paramount importance of maintaining public confidence in the
     5 integrity of the judicial process, the Court should disqualify Kennedy and his firm.
     6 IV.        AT A MINIMUM, KENNEDY SHOULD BE SANCTIONED FOR HIS
                  CONDUCT
     7
                  If this Court were to find disqualification is too harsh a penalty to impose in
     8
         this case, Kennedy Berg should still be sanctioned. Courts have “broad” discretion
     9
         to craft appropriate relief to punish or deter attorney misconduct. UMG Recordings,
   10
         Inc. v. MySpace, Inc., 526 F. Supp. 2d 1046, 1062-63 (C.D. Cal. 2007); see Patel,
   11
         2015 WL 9701133, at *7 (considering whether a sanction short of disqualification
   12
         would effectively punish counsel for their ethical wrongdoing). Court-imposed
   13
         sanctions provide “a relatively swift mechanism for redressing careless, slick,
   14
         underhanded, or tacky conduct.” Pollock v. Superior Court, 279 Cal. Rptr. 634, 636
   15
         (Ct. App. 1991), modified (Apr. 11, 1991).
   16
                  There were many simple precautions Kennedy could have taken that would
   17
         have avoided this conflict and protected all parties involved. He should have
   18
         warned Tulk that he represented Sterling, not Tulk, and that their communications
   19
         were neither confidential nor privileged. See Cal. Rules Prof. Conduct, rule 4.3(a)
   20
         (a lawyer who knows or reasonably should know that an unrepresented person
   21
         incorrectly believes the lawyer is disinterested must “make reasonable[] efforts to
   22
         correct the misunderstanding”). He should have told Tulk not to send him anything
   23
         confidential unless and until he had evaluated the conflict, or both Sterling and Tulk
   24
         had waived the conflict. See Cal. Rules Prof. Conduct, rule 1.18(d). He should
   25
         have asked Tulk to acknowledge, in writing, that anything he sent to Kennedy could
   26
         be used against him, and that Kennedy could continue representing Sterling and
   27
   28
         44649430.5
                                                 -17-               Case No. 2:19-cv-05299-VAP-JPR
           DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                            FOR SANCTIONS
Case 2:19-cv-05299-VAP-JPR Document 78 Filed 06/16/20 Page 25 of 25 Page ID #:1347




     1 Hackman, regardless of what Tulk told or sent him. See Cal. Rules Prof. Conduct
     2 rules 1.18(a), 1.9(c), 1.8.2.
     3            Kennedy did none of this. Instead, he promised Tulk, an unrepresented
     4 adverse party, confidentiality and a privilege that he had no intention of upholding.
     5 In so doing, he induced Tulk to send documents that Tulk otherwise would not have
     6 shared.
     7            Lawyers who play fast and loose with confidentiality and privilege undermine
     8 the trust that is foundational to our legal system. As wardens of the law’s ethical
     9 standards, courts should not allow such conduct to go unpunished. At a minimum,
   10 this Court should sanction Kennedy for his breaches of confidentiality and privilege.
   11 V.          CONCLUSION
   12             For the foregoing reasons, Kennedy should be disqualified from representing
   13 Sterling and Hackman in this matter and sanctioned.
   14
   15 DATED: June 16, 2020                     MUNGER, TOLLES & OLSON LLP
   16
   17
                                               By:         /s/ Matthew A. Macdonald
   18
                                                   MATTHEW A. MACDONALD
   19                                          Attorneys for Intervenor-Defendants
   20                                          DION TULK and OPHIR COLLECTION, LLC

   21
   22
   23
   24
   25
   26
   27
   28
         44649430.5
                                                 -18-               Case No. 2:19-cv-05299-VAP-JPR
           DION TULK AND OPHIR COLLECTION, LLC’S MOTION TO DISQUALIFY KENNEDY BERG LLP AND
                                            FOR SANCTIONS
